 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     ROBERT WHITE,
10                                                          Case No.: 2:19-cv-00386-GMN-NJK
             Plaintiff(s),
11                                                                            Order
     v.
12                                                                     [Docket No. 39]
     LAS VEGAS METROPOLITAN POLICE
13   DEPARTMENT, et al.,
14           Defendant(s).
15         On December 18, 2019, the Court struck Plaintiff’s initial disclosures as improperly filed
16 on the docket, rather than served on opposing counsel. Docket No. 31. Now pending before the
17 Court is Plaintiff’s filing again of initial disclosures. Docket No. 39.
18         Discovery-related documents must be served on opposing counsel, not filed on the
19 docket unless ordered by the Court. See Local Rule 26-8; see also Fed. R. Civ. P. 5(d)(1). No
20 such order has been entered in this case. Accordingly, the Court STRIKES the above-referenced
21 document, and instructs the parties to refrain from filing discovery documents on the docket in the
22 future absent a Court order that they do so.
23         FAILURE TO COMPLY WITH THIS ORDER AND WITH THE GOVERNING
24 RULES MORE GENERALLY MAY RESULT IN THE IMPOSITION OF SANCTIONS.
25          IT IS SO ORDERED.
26         Dated: January 31, 2020
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                     1
